PER CURIAM.
Affirmed. See Cole v. Cole, 723 So.2d 925, 927 (Fla. 3d DCA 1999); Marrone v. Miami Nat’l Bank, 507 So.2d 652, 653 (Fla. 3d DCA 1987).
Appellee Kenneth C. Fischer’s motion for attorney’s fees and costs on appeal is remanded to the trial court. If the movant establishes his entitlement pursuant to section 61.16, Florida Statutes, and Rosen v. Rosen, 696 So.2d 697 (Fla.1997), the trial court is authorized to award the movant all or a portion of the reasonable appellate attorney’s fees. This court concludes that the appeal by the wife lacked merit, and therefore the trial court should give great weight to the factors set forth in Rosen. See Rados v. Rados, 791 So.2d 1130 (Fla. 2d DCA 2001).
We therefore affirm the order on appeal and remand the cause to the trial court to determine Kenneth C. Fischer’s motion for attorney’s fees and costs.